DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.

Status of the Claims
This Office Action is responsive to the amendment filed March 1, 2021. As directed by the amendment: Claims 1, 13, and 19 have been amended. Claims 8 and 14 were cancelled. Claims 1-7, 9-13, and 15-20 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lizee (US 2009/0254090) in view of Scott et al. (US 9,820,759), herein referred to as Scott.
Regarding claim 1, Lizee discloses a bone staple system (figure 1-6) comprising a bone staple (e.g. elements 4 and 21, see figure 2 below), and an insertion device (see figure 2 below) integral to the bone staple (see figure 2 below) and comprising a pair of arm components (elements 23, see figure 2 below), wherein the pair of arm components (elements 23) are repositionable (figures 4-6) to apply compression (¶33) to the bone staple during implantation (Abstract and figures 4-6).

    PNG
    media_image1.png
    620
    632
    media_image1.png
    Greyscale

Yet, Lizee’s bone staple system lacks wherein the pair of arm components further comprises a drill guide component secured to a proximal end of each of the pair of arm components, wherein the drill guide component extends outwardly from the pair of arm components in opposite directions, and further wherein a portion of the drill guide component on a first side of the pair of arm components immediately adjacent to the first side is smaller in diameter than a second portion of the drill guide component on a second side of the pair of arm components immediately adjacent to the second side.


    PNG
    media_image2.png
    598
    563
    media_image2.png
    Greyscale


Regarding claim 6, the modified Lizee’s system has wherein the pair of arm components (elements 23 of Lizee) comprise a break-off point (25 of Lizee) at their proximal end (see figure 2 of Lizee above).
Regarding claim 7, the modified Lizee’s system has wherein the bone staple (e.g. elements 4 and 21, see figure 2 of Lizee above) is detachable (¶20 of Lizee) from the insertion device (see figure 2 of Lizee above) at the break-off point (25 of Lizee).
Regarding claim 13, Lizee discloses a bone staple (see figure 2 above) comprising a bridge component (4), a pair of legs (elements 21), wherein a single leg of the pair of legs (elements 21) is secured to either end of the bridge component (4) (figures 1 and 2), and an integrally formed insertion device (see figure 2 above), and wherein once the bone staple is implanted into a bone (figure 6), the bridge component is configured to (i.e. capable of) be positioned in a cortical portion of the bone (considered functional) and the pair of legs (elements 21) is configured to (i.e. capable 
Yet, Lizee’s bone staple lacks wherein the pair of repositionable arms further comprise a drill guide component secured to a proximal end of each of the pair of repositionable arms, wherein the drill guide component extends outwardly from the pair of repositionable arms in opposite directions and further wherein a portion of the drill guide component on a first side of the pair of arm components immediately adjacent to the first side is smaller in diameter than a second portion of the drill guide component on a second side of the pair of arm components immediately adjacent to the second side.
However, Scott teaches a pair of arm components (24, 32) further comprises a drill guide component (60, 62) secured to a proximal end of each of the pair of arm components (24, 32) (figures 1-7), wherein the drill guide component (60, 62) extends outwardly from the pair of arm components (24, 32) in opposite directions (figures 2 and 5), and further wherein a portion of the drill guide component (see figure 5 above) on a first side of the pair of arm components immediately adjacent to the first side (see figure 5 above) is smaller in diameter than a second portion of the drill guide component (see figure 5 above) on a second side of the pair of arm components immediately adjacent to the second side (see figure 5 above).

Regarding claim 19, Lizee discloses the method of implanting a bone staple (see figure 2 above) using a bone staple system (1).
Yet, Lizee lacks the step of utilizing drill guide components on an insertion device to drill a pair of guide holes into a fractured bone area, wherein the drill guide components are secured to a proximal end of each of a pair of arm components of the insertion device, and further wherein the drill guide component extends outwardly from the pair of arm components in opposite directions and further wherein a portion of the drill guide component on a first side of the pair of arm components immediately adjacent to the first side is smaller in diameter than a second portion of the drill guide component on a second side of the pair of arm components immediately adjacent to the second side.
However, Scott teaches the step of utilizing drill guide components (60, 62) on an insertion device (10) to drill a pair of guide holes into a fractured bone area (figure 7), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Lizee’s method with the step of utilizing drill guide components on an insertion device to drill a pair of guide holes into a fractured bone area, wherein the drill guide components are secured to a proximal end of each of a pair of arm components of the insertion device, and further wherein the drill guide component extends outwardly from the pair of arm components in opposite directions and further wherein a portion of the drill guide component on a first side of the pair of arm components immediately adjacent to the first side is smaller in diameter than a second portion of the drill guide component on a second side of the pair of arm components immediately adjacent to the second side as taught by Scott, since such a modification would allow the surgeon to position the location of holes to be drilled for insertion of bone staples (Abstract).

Claims 2, 3, 11, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lizee and Scott as applied to claims 1 or 13 above, and further in view of Palmer et al. (US 2015/0133940), herein referred to as Palmer.
Regarding claims 2, 3, 15, 16, the modified Lizee’s system/staple discloses all the features/elements as claimed including wherein the bone staple (see figure 2 of Lizee above) comprises a bridge component (4 of Lizee) and a pair of legs (elements 21 of Lizee) but lacks wherein the pair of legs further comprise an anti-migratory protrusion at a proximal end of the pair of legs and wherein the pair of legs of the bone staple further comprises a tapered angle at a distal tip of the pair of legs.
However, Palmer teaches a pair of legs (15) comprising an anti-migratory protrusion (teeth) (25) at a proximal end of the pair of legs (¶61 and figure 1) and wherein the pair of legs of the bone staple (5) further comprises a tapered angle at a distal tip of the pair of legs (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Lizee’s bone staple with an anti-migratory protrusion at a proximal end of the pair of legs and wherein the pair of legs of the bone staple further comprises a tapered angle at a distal tip of the pair of legs as taught by Palmer, since having barbed teeth would help the legs of the staple grip into the bone (¶61) and wherein a tapered angle at a distal tip of the pair of legs would ease insertion.
Regarding claim 11, the modified Lizee’s system is capable of having wherein once the bone staple is implanted (figure 6 of Lizee), the bridge component (4 of Lizee) 
Regarding claim 12, the modified Lizee’s system is capable of having wherein once the bone staple is implanted (figure 6 of Lizee), the pair of legs are configured to (i.e. capable of) be positioned in cancellous bone as this is considered functional.

Claims 4, 5, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lizee and Scott as applied to claims above, and further in view of Groiso (US 2005/0049600).
Regarding claims 4, 5, 17, 18, 20, the modified Lizee’s system/staple discloses all the features/elements as claimed including wherein both the bone staple (see figure 2 of Lizee above) and the insertion device (see figure 2 of Lizee above) are laser cut (¶34 of Lizee) but lacks from a single piece of titanium alloy, wherein the titanium alloy is Ti 6 Al 4 V-ELI. In addition, Lizee teaches that the present invention is made, for example, of stainless steel (¶34).
However, Groiso teaches a staple may be made of a biocompatible material such as stainless steel alloy or titanium alloy metal such as TA6V of medical grade (¶18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Lizee’s stainless steel material with a titanium alloy (TA6V) material as taught by Groiso, since such a modification is a mere substitution of one known element for another and wherein stainless steel alloy and titanium alloy are considered functional equivalents.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lizee and Scott as applied to claim 1 above, and further in view of Majors et al. (US 2019/0000451), herein referred to as Majors.
Regarding claim 9, the modified Lizee’s system discloses all the features/elements as claimed except for wherein the drill guide component comprises a plurality of serrations on a tip of the drill guide component.
However, Majors teaches a drill guide component (e.g. 4030) comprises a plurality of serrations (4036) on a tip (4034) of the drill guide component (figure 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Lizee’s system having a drill guide component with a plurality of serrations on a tip of the drill guide component as taught by Majors, since such a modification would contact and engage a bone or bone fragment (¶88), thus providing additional securement to the drill guide component prior to drilling.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lizee and Scott as applied to claim 1 above, and further in view of Finley et al. (US 2016/0192930), herein referred to as Finley.
Regarding claim 10, the modified Lizee’s system discloses all the features/elements as claimed but lacks a detailed description on wherein the bone staple and the insertion device are integrally manufactured using additive manufacturing techniques.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Lizee’s system having a bone staple and an insertion device with using additive manufacturing techniques as taught by Finley, since such a modification is considered a product by process.

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 7-10, under 35 U.S.C. 103, of the Remarks with are directed to the amended claims 1, 13, and 19 and the combination of references (e.g. Lizee in view of Majors). Applicant argues that the claims “now requires that a portion of the drill guide component on a first side of the pair of arm components immediately adjacent to the first side is smaller in diameter than a second portion of the drill guide component on a second side of the pair of arm components immediately adjacent to the second side”. Thus, the Examiner has relied upon the reference Scott to teach applicant’s amended features, see Office Action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775